Citation Nr: 1429708	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  12-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim for entitlement to service connection for a lumbar spine disability. 

2.  Whether new and material evidence has been received with respect to a claim for entitlement to service connection for obstructive sleep apnea.

3.  Whether new and material evidence has been received with respect to a claim for service connection for bradycardia as due to an undiagnosed illness, also claimed as a pacemaker implant.

4.  Entitlement to service connection for traumatic brain injury (TBI), also claimed as headaches.

5.  Entitlement to service connection for kidney disease.

6.  Entitlement to service connection for liver disease.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for bilateral shin splints.

10.  Entitlement to service connection for West Nile Virus.

11.  Entitlement to service connection for eczema. 

12.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Wife of Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel








INTRODUCTION

The Veteran had active duty service from January 1992 to May 1992; September 1992 to May 1993; June 1999 to November 2000; and October 2001 to September 2002.  He also had a period of active duty for training (ADT) from September 1991 to December 1991.  He had additional periods of service in the Air Force National Guard and Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, September 2011, and January 2012 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  

The RO apparently reopened a previously denied claim of service connection for a low back disability and bradycardia (pacemaker implant).  Notwithstanding the RO's reopening, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter for the Board that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the issue before the Board is the threshold questions of whether new and material evidence has been received for these claims as reflected on the title page.

The Veteran was afforded a September 2013 videoconference hearing with the undersigned.  A hearing transcript is associated with the Virtual VA electronic folder (efolder).  Of note, the Veteran withdrew the issue of an increased rating for tinnitus and this issue is no longer on appeal.  38 C.F.R. § 20.204.

Review of the Virtual VA efolder also shows updated VA treatment records and Social Security Administration (SSA) disability records.  The RO reviewed these records in the September 2012 statement of the case.  

At the September 2013 hearing, the Veteran raised the issue of entitlement to benefits under 38 U.S.C.A. § 1805 for spina bifida.  This issue has not been adjudicated by the RO, and it is not before the Board.  It is REFERRED to the RO for appropriate action.  

The issues of service connection for traumatic brain injury (TBI), kidney disease, GERD, low back disability, heart disease, and skin disorder diagnosed as eczema, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for sleep apnea and bradycardia (pacemaker implant) was denied in an October 2008 rating decision; the Veteran did not submit a notice of disagreement with this decision within one year of the notice thereof. 

2.  The Veteran's reports of being on active duty in February 2005 and submission of private medical records confirming a pacemaker implant raise a reasonable possibility of substantiating the previously denied sleep apnea and bradycardia (pacemaker implant) claims.  

3.  The Veteran was not on active duty when sleep apnea manifested.

4.  The competent evidence does not show VA defined hearing loss in either ear.  

5.  The Veteran has not had shin splints or any residual at any time during the claims period.  

6.  The preponderance of the evidence weighs against a nexus to service for the Veteran's current fatty liver disorder diagnosis.  

7.  The preponderance of the evidence weighs against West Nile virus being related to any exposure pathway from Southwest Asia service.  




CONCLUSIONS OF LAW

1.  The October 2008 rating decision that denied entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013). 

2.  The Veteran has submitted new and material evidence to reopen his claim for service connection for sleep apnea.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran has submitted new and material evidence to reopen his claim for service connection for bradycardia (pace maker implant).  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).  

5.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  

6.  The criteria for service connection for shin splints are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).  

7.  The criteria for service connection for a liver disorder are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).  

8.  The criteria for service connection for West Nile virus are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the claims to reopen, the petitions are granted and further review of appropriate notification is not necessary.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board finds that all notification and development action needed to arrive at a decision as to the claims of service connection decided herein has been accomplished.  Through June 2010, September 2010, December 2010, January 2011, and April 2011 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims.  The letters advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  He was also informed about the general criteria for how VA assigns disability ratings and effective dates.  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The evidence includes service treatment records, VA treatment records, private medical records, SSA disability records, and statements from the Veteran.  The Veteran was afforded adequate VA examinations for hearing loss, shin splint, and West Nile virus claims in June 2010, July 2010, and November 2011.  

The Veteran was not afforded a VA sleep apnea examination.  As detailed below, the Veteran was diagnosed with sleep apnea in 2005.  He does not report symptoms during his documented period of active service.  Rather, he asserts that Individual Mobilization Augmentee (IMA) duty at Tinker Air Force base as a Reservist is evidence of active service.  Official service department records confirm that his last period of active service was in September 2002.  He does not have a line of duty determination relating to post service sleep apnea.  The Board does not consider sleep apnea an injury to qualify for consideration based upon IMA Reserve service.  Without an in-service event, injury, or disease, a VA examination is not necessary for the sleep apnea claim.  

The Veteran was not afforded a VA liver examination.  As detailed below, service records do not show any liver symptom, disease, or injury.  The Veteran stated that he did not have any liver problems until an abnormal laboratory finding in June 2010.  See October 2010 VA examination report.  The Veteran has not demonstrated liver symptoms of an unknown etiology.  Rather, he was recently assessed as having a fatty liver in the context of treatment for gastric symptoms and there is no evidence he has a separate chronic liver disease.  Due to an absence of in-service event, injury, or disease, a VA examination is not necessary for the liver claim.  

The Board notes at the hearing the Veteran reported his hearing problems had increased in severity.  The Veteran has been afforded two adequate audiological examinations, which showed normal hearing in each ear.  He has not submitted any updated competent evidence suggesting current hearing loss in either ear.  The Board does not consider the Veteran's recent reports of increased symptoms unbiased due to his pecuniary interest in advancing the claim.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board considers the current VA examinations sufficient to adjudicate the hearing loss claim.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the September 2013 hearing, the undersigned identified the issues on appeal.  The Veteran provided testimony as to all treatment received for these disabilities and advanced his contentions of a nexus to service.  Notably, the hearing did not specifically cover the issues of shin splints, liver disease, and West Nile virus.  Review of the medical evidence, June 2010 VA examination, and the Veteran's reports do not indicate that he has ever received treatment for shin splints during the claims period.  He does not assert having ongoing treatment for liver disease or West Nile virus residuals.  Moreover, the Veteran is represented and neither he, nor his representative, has asserted prejudice from the hearing.  The duties imposed by Bryant were thereby met. 

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

II.  New and material evidence

The Veteran seeks service connection for sleep apnea and bradycardia (pacemaker implant).  The claims were originally denied in October 2008.  The Veteran did not appeal.  The RO's October 2008 denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review.  Absent the receipt of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then undertake an examination of the merits of the claim. 

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Kent, 20 Vet. App. at 10.  

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

(i) Sleep apnea

The Veteran's claim for service connection for sleep apnea was last previously denied because it manifested after active duty and was not otherwise shown to be related to active service.  See October 2008 rating decision.  Evidence previously considered included service treatment records, August 2008 VA medical records and private medical records, and various written statements by the Veteran as detailed below.  

Evidence submitted includes additional assertions from the Veteran that he was on active service when he was initially diagnosed with sleep apnea.  See also September 2013 hearing transcript and appellate brief.  The Veteran is presumed credible in his reports and his contentions were not considered in the previous rating decision.  Accordingly, the Board finds that the new reports of active duty service are new and material evidence, and the claim of service connection for sleep apnea must be reopened.  See Kent, 20 Vet. App. at 10; see also Shade, 24 Vet. App. at 117.

(ii) Bradycardia (pacemaker implant)

The Veteran's claim for service connection for a pacemaker implant was last previously denied because August 2008 VA medical records did not suggest a nexus.  See October 2008 rating decision.  Evidence previously considered included service treatment records, August 2008 VA medical records and private medical records, and various written statements by the Veteran as detailed below.  

Evidence submitted since August 2008 includes February 2007 private medical records of the implant procedures and continued assertions that the Veteran's bradycardia is a symptom of an undiagnosed illness from Southwest Asia service.  Notably, cardiovascular disorders are recognized as possible symptoms of an undiagnosed illness for Persian Gulf Veterans.  38 C.F.R. § 3.317(b).  Given the Veteran's reports, which are presumed to be credible for purposes of reopening a claim, and the low standard for reopening previously denied claims, the claim of service connection for bradycardia (pacemaker implant) must be reopened.  See Kent, 20 Vet. App. at 10; see also Shade, 24 Vet. App. at 117.  (The underlying service connection claim is addressed in the Remand section below.)

III.  General laws and regulations for service connection claims

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

A valid service connection claim must include competent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.385.  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007); Id.  

Briefly, the Board notes that the Veteran's representative asserts that West Nile virus is a chronic tropical disease.  West Nile virus is not listed as a chronic disability within the meaning of 38 C.F.R. § 3.309.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  In any event, the presumptive chronic tropical disease provisions would not help the Veteran as he has not demonstrated a chronic tropical disease within a year of service.  38 C.F.R. §§ 3.307(a)(4), 3.309.  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Sleep apnea

As detailed above, the Veteran has notice of the information and evidence to substantiate a service connection claim and has had the opportunity to present evidence and argument in support thereof.  There is no indication that the Board's present review of the underlying service connection claim will result in any prejudice towards him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records do not indicate any sleep apnea diagnosis or symptoms.  

Tinker Air Force Base (AFB) records from February 2005 reflect that the Veteran requested a sleep consultation.  Private medical records from April 2005 include a complaint of excessive daytime sleepiness.  Following clinical sleep study, the examiner diagnosed obstructive sleep apnea.  

At the September 2013 hearing, the Veteran reported that he was working as an Air Force security policeman when he initially sought treatment for sleep problems.  He had the same access to healthcare as regular active duty personnel.  

In the September 2013 brief, the Veteran's representative disputed the military definition of active duty and asserted that the facts and circumstance of the Veteran's "Man Day Orders" met the active service definition under 38 C.F.R. § 3.6 for VA compensation purposes.  An attached exhibit of March 2005 Tinker AFB records includes the statement "[u]nable to clarify if PT is still on active orders via coworkers, however he was seen late February..."

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

The official service department records clearly show that the Veteran last served on active duty in September 2002.  Briefly, the Board notes the Veteran and his representative's assertions that "Man Day Orders," Tinker AFB medical records, and employment on base are evidence of active service.  Only official service records are sufficient to confirm duty status.  38 C.F.R. § 3.203.  Consequently, the assertions of circumstantial inferences meeting the 38 C.F.R. § 3.6 active duty service definition will not be considered further.  Id.

The evidence indicates that during the pertinent time period the Veteran was a member of the Air Force Reserves and was serving under the Select Reserves as an Individual Mobilization Augmentee (IMA) at Tinker AFB.  See Air Force Reserve Command "Glossary of Air Force Reserve Terms" http://www.afrc.af.mil/library/
factsheets/factsheet.asp?id=13900 (last visited June 16, 2014).  It also defines "man-day" as payment to Reservists for duty beyond the minimum Reserve obligation.  Id.  Again, the Veteran was on Air Force Reserve duty in 2005.  

Even if the Veteran could be considered as being on ADT status during his initial complaints and treatment for sleep apnea, there is no finding or even suggestion that sleep apnea was incurred in the line of duty.  The Veteran does not otherwise assert that sleep apnea manifested during his prior periods of active service as verified by official service department records.  38 C.F.R. §§ 3.6, 3.203.  

In summary, the preponderance of the evidence is against the claim.  The benefit of the doubt doctrine is not applicable, and the claim for sleep apnea must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss

The Veteran contends he has a hearing loss disability related to in-service noise exposure.  As explained below, the evidence does not show a current hearing loss disability in either ear as defined by VA, and the claim must be denied.  

The threshold question is whether the Veteran currently has or has ever had the disability in question, hearing loss in either ear.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 323.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Review of the medical evidence does not show that the Veteran has ever had VA defined hearing loss in either ear.  July 2010 and November 2011 VA examination reports show that the Veteran was specifically tested for VA defined hearing loss and the test results did not meet VA defined hearing loss criteria above.  38 C.F.R. § 3.385.  Both examiners declined to make a diagnosis based upon clinical testing.  

At the hearing, the Veteran asserted that his hearing problems had increased in severity.  He is competent to report his symptoms, but his reports are not sufficient to show a hearing loss disability.  Jandreau, 492 F.3d 1377.  As explained above, the Board does not consider the Veteran's recent reports of increased symptoms persuasive due to his pecuniary interest.  Cartwright, 2 Vet. App. at 25.   

Competent medical evidence is required to confirm a VA defined hearing loss disability.  38 C.F.R. § 3.385.  The competent medical evidence is entirely negative for hearing loss in either ear as defined by 38 C.F.R. § 3.385 for any portion of the claims period.  Due to an absence of current disability, the benefit of the doubt doctrine is not applicable, and the claim for hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Shin splints

Tinker AFB records from June 1993 show that the Veteran was assessed as having shin splints affecting his right ankle and foot.  An entry from July 1993 reflects that the condition improved.

Wilford Hall Medical Center records from May 1995 document complaints of bilateral calf pain with exercise over the past two weeks.  The Veteran exhibited calf tenderness upon examination.  The examiner assessed shin splints.

Personnel records from April 1996 confirm that the Veteran's May 1995 treatment for shin splints was an injury incurred in the line of duty. 

The Veteran was afforded a VA examination in October 2010.  He reported a history of shin splints beginning in basic training.  For treatment, he used alternative footwear.  It usually occurred during running.  He denied having any shin splints since separation.  He currently ambulated with a cane due to left leg weakness.  He denied any muscle injury, pain, or additional muscle disorder.  He noted that he was unable to run.  Clinical examination of the legs was negative for redness and swelling.  The examiner noted tenderness on both shins.  He had normal range of motion for the knees and ankles without additional symptoms.  X-rays of the left and right tibia fibula revealed degenerative changes of the talonavicular joints, but no soft tissue abnormality.  The examiner assessed shin splints, resolved with no residuals.

Review of the record does not show a current shin disability for which service connection may be granted.  Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 323.  At the October 2010, examination the Veteran acknowledged that he had not had shin splints since separation.  A clinical examination was conducted to specifically determine whether he had any residuals from his in-service shin splint injury.  Although degenerative changes of the talonavicular joints were noted, the examiner declined to assess it as a residual of shin splints.  It is reasonable to infer that he did so because the talonavicular joint is unrelated to the tibia, or in lay terms, the shin bone.  Without evidence of a current shin splint residual in either leg, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Liver disease

Service treatment records do not show any liver symptoms, disease, or injury.  

As part of a June 2010 VA Gulf War registry examination, the Veteran had a complete blood count panel.  It revealed slightly elevated liver enzymes.  The examiner recommended that the Veteran follow up with his treating physician. 

August 2010 urinalysis and blood panel did not reveal any liver disorder. 

October 2010 VA liver examination showed that the Veteran denied having any liver problems in service.  He reported that June 2010 laboratory findings showed mild elevation of liver enzymes.  He denied abdominal pain, right upper quadrant pain, or evidence of hepatosplenomegaly.  He denied indigestion or anorexia.  He had recent weight gain.  He denied being diagnosed with any other liver disorder.  Clinical examination was grossly normal.  The examiner made the following assessment:

Objective findings of elevated liver enzymes with no subjective complaints, with normal physical examination, of unknown etiology with insufficient clinical evidence at present to warrant a diagnosis of any chronic pathological disorder.  This is an undiagnosed illness.  This is not limiting.  

October 2010 VA examination report. 

March 2012 VA emergency room records show that the Veteran twice visited with cramping epigastric pain, nausea, and dry heaves.  Pertinent clinical findings include epigastric and mild right upper quadrant tenderness without rebound tenderness.  No palpable orgamegaly was observed.  The examiner diagnosed abdominal pain.  Laboratory testing indicated fatty liver and mild splenomegaly.  The examiner assessed epigastric abdominal pain.  

April 2012 VA primary care records reflect that the Veteran was assessed as having gastrointestinal problems. 

In summary, the record shows that the Veteran had an episode of elevated liver enzymes and fatty liver; both of which developed several years after service.  To the extent the Veteran asserts these post service liver findings are related to service, the issue of a nexus in this instance is a complex medical question and his assertions of a nexus have no probative value.  Jandreau, 492 F.3d 1377.  Competent evidence is required to show a nexus.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 

The competent evidence does not show a nexus to service.  Although the October 2010 examiner references an undiagnosed illness, it is in regards to a laboratory finding.  Abnormal laboratory findings, such as elevated liver enzymes, do not constitute a disability.  61 Fed. Reg. 20,440-20,445 (May 7, 1996).  Although the symptoms of an undiagnosed illness are not exclusive, hepatic disorders are not identified in the regulations as an undiagnosed illness sign or symptom.  38 C.F.R. § 3.317(b).  There is no competent medical evidence in any way suggesting that the subsequent fatty liver is related to Veteran's presence in Southwest Asia.  In this case, the Board does not consider the clinical finding of a fatty liver to be a symptom of an undiagnosed illness within the meaning of 38 C.F.R. § 3.317.  Overall, the competent evidence weighs against finding a nexus to service.  The benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

West Nile virus

Service treatment records are negative for findings of West Nile virus. 

Private medical records from October 2007 reflect that the Veteran developed a node in his neck and occipital area.  He was also experienced fatigue without fever.  He was tested for the West Nile virus antibody with a positive abnormal laboratory finding.  His symptoms improved.  The examiner assessed cervical lymphadenopathy presumably related to an infectious disease.  However, the precise infection was uncertain.

November 2011 VA Gulf War examination reflected that the Veteran was diagnosed with West Nile virus in 2007.  He described having swollen lymph nodes in his neck and generalized weakness.  He later had an infectious disease consultation where he was formally diagnosed with West Nile virus.  The symptoms resolved after a few weeks; however, he continued to experience lymph node swelling approximately once a year.  The examiner noted a research article finding the typical incubation period for West Nile virus to be 2 to 14 days.  She commented that West Nile virus was disease with a "clear and specific" etiology and diagnosis.  Accordingly, it was not related to any prior period of Southwest Asia service.  

The Veteran asserts that West Nile virus is related to his presence in Southwest Asia.  The issue of a West Nile virus diagnosis and etiology is a complex medical question for which the Veteran is not competent to report on.  Jandreau, 492 F.3d 1377.  Consequently, his assertions of a nexus have not probative value.  

For this claim, competent medical evidence is required to show a nexus.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 

The November 2011 VA examiner's opinion heavily weighs against the claim.  She examined the Veteran and reviewed the claims folder.  She noted that the West Nile virus is clinically shown to have a brief latency period and he was not suspected to have the West Nile virus until several years after service in Southwest Asia.  The Board considers the November 2011 VA medical opinion to be highly probative as it was based upon review of the record and includes clearly stated, plausible rationale.  Nieves- Rodriguez v. Peake, 22 Vet. App 295, 304 (2008).

For these reasons, the preponderance of the evidence is against the claim.  The benefit of the doubt doctrine is not applicable, and the claim for West Nile virus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the claim of service connection for sleep apnea, and it is granted for the limited purpose of reopening the claim.

New and material evidence has been received to reopen the claim of service connection for bradycardia (pacemaker implant), and it is granted for the limited purpose of reopening the claim.

Service connection for sleep apnea is denied.

Service connection for bilateral hearing loss is denied.

Service connection for shin splints is denied.

Service connection for liver disease is denied.

Service connection for West Nile virus is denied.


REMAND

Unfortunately, a remand is required for the issues addressed below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

TBI to include headaches

The Veteran had not been afforded an examination for this claim.  The Veteran asserts that his TBI symptoms encompass headaches.  He reported having an in-service concussion.  Medical records show that the Veteran complained about headaches beginning in approximately 2009.  Although March 2012 neuropsychology records reflect that the Veteran's cognitive complaints are not related to an in-service concussion, the report does not address his contention of headaches.  At the hearing, the Veteran reported that it was his understanding that his treating clinicians believed the headaches were related to the in-service concussion.  Given the reports of an in-service concussion and the low standard for providing a medical examination, a VA headache examination is needed as detailed below. 

Kidney disease

Updated VA treatment records are needed for this claim.  At the September 2013 hearing, the Veteran reported that he developed second stage kidney failure of an unknown etiology over the past two or three years.  VA treatment records through August 2012 are negative for any chronic kidney disease.  VA treatment records after August 2012 are needed based upon the Veteran's reports of recent treatment.  

GERD

The Veteran has not been afforded an examination for this claim.  He reported a history of GERD at his August 2008 enrollment into VA care.  At the September 2013 hearing, he testified that he initially noticed his symptoms in 2000 while on active duty.  He is currently diagnosed with GERD.  The low standard for providing a medical examination is met, and an examination must be provided as instructed below.   

Low back disability

Tinker AFB medical records show that the Veteran began experiencing low back pain in December 2004 after sprinting exercises.  Then in January 5, 2005, he again sought medical treatment after a slip and fall injury.  The medical records show that the Veteran referenced obtaining a line of duty status, but it is unclear from the records whether the injury occurred in the line of duty.  The available evidence indicates that the Veteran was a member of the Air Force Reserves at this time and was serving under the Individual Mobilization Augmentee (IMA) program at Tinker AFB.  Additional development is needed to secure official service records pertaining to the Veteran's IMA service during January 2005 and then determine whether the injury occurred in the line of duty.  

Bradycardia (pacemaker implant)

The Veteran asserts that he developed an abnormal heart rhythm (bradycardia) following service as a manifestation of an undiagnosed illness.  Cardiovascular symptoms are identified as a possible manifestation of an undiagnosed illness.  A VA heart examination has not been provided and is necessary as detailed below.

Eczema

The Veteran contends that he developed a skin disorder while deployed in Southwest Asia.  The November 2011 VA examination reflects a diagnosis of hand and foot eczema, but does not include a medical opinion addressing the Veteran's reports of a skin disorder beginning in a service.  Another medical opinion is needed with consideration of the Veteran's reports of symptoms beginning in service.  


TDIU

Entitlement to TDIU is intertwined with the remanded claims.  The Board will defer adjudication until the remanded claims are fully resolved. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Air Force Reserve command or appropriate custodian and request the Veteran's personnel records from his January 2005 Individual Mobilization Augmentee (IMA) service at Tinker Air Force Base.  Make as many requests as necessary to secure these records.  If the records cannot be located, create a Formal Finding of Unavailability documenting the search actions taken and their results.  Provide notice to the Veteran and his representative about the results from the search efforts.  

2.  Obtain all pertinent VA treatment records after August 2012 and associate them with the record.

3.  After associating updated medical records with the claims folder, schedule the Veteran for a VA headache examination.  The claims folder (paper and electronic version) must be made available and reviewed by the examiner.  

The examiner must express an opinion on whether it is at least as likely as not (50 percent probability or greater) that any current headache disorder is related to the Veteran's reported 2000 concussion and head injury.  

The examiner must provide a supporting rationale for the opinion.  The examiner is advised that the Veteran is competent to report his in-service head injury and current symptoms.  His reports must be considered in the opinion.  If the examiner rejects the Veteran's reports, he or she must explain why and cannot rely solely on an absence of contemporaneous medical evidence for doing so.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

4.  After associating any updated medical records with the claims folder, schedule the Veteran for a VA gastrointestinal examination.  The claims folder (paper and electronic version) must be made available and reviewed by the examiner.  

The examiner must express an opinion on whether it is at least as likely as not (50 percent probability or greater) that any current GERD or similar disorder is related to the Veteran's recollection of gastric symptoms in service.

The examiner must provide a supporting rationale for the opinion.  The examiner is advised that the Veteran is competent to report his in-service symptoms and current symptoms.  His reported symptoms must be considered in the opinion.  If the examiner rejects the Veteran's reports, he or she must explain why and cannot rely solely on an absence of contemporaneous medical evidence for doing so.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

5.  After associating any updated medical records with the claims folder, schedule the Veteran for a VA cardiac examination.  The claims folder (paper and electronic version) must be made available and reviewed by the examiner.  

The examiner must express an opinion on whether it is at least as likely as not (50 percent probability or greater) that any current heart rhythm disorder or similar disorder is a manifestation of an undiagnosed illness incurred during service in Southwest Asia.  

The examiner must provide a supporting rationale for the opinion.  The examiner is advised that the Veteran is competent to report his in-service symptoms and current symptoms.  His reported symptoms must be considered in the opinion.  If the examiner rejects the Veteran's reports, he or she must explain why and cannot rely solely on an absence of contemporaneous medical evidence for doing so.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

6. After associating any updated medical records with the claims folder, contact an appropriately qualified clinician for a dermatology medical opinion.  The claims folder (paper and electronic version) must be made available and reviewed by the examiner.  

The examiner must express an opinion on whether it at least as likely as not (50 percent probability or greater) that any current dermatological disorder is related to active service, including specifically his presence in Southwest Asia.  

The examiner must provide a supporting rationale for the opinion.  The examiner is advised that the Veteran is competent to report his in-service symptoms and current symptoms.  His reported symptoms must be considered in the opinion.  If the examiner rejects the Veteran's reports, he or she must explain why and cannot rely solely on an absence of contemporaneous medical evidence for doing so.  

(If the examiner determines a clinical examination is necessary, this must be scheduled.)

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

7.  After the above has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


